ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-100, concluding that GARY T. JODHA of PRINCETON, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), RPC 1.15(b) (failure to deliver funds to client), and RPC 1.15(d) (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics- quarterly reconciliations of his attorney trust accounts prepared by an approved certified public accountant for a period of two years;
And good cause appearing;
It is ORDERED that GARY T. JODHA is hereby reprimanded; and it is further
ORDERED that respondent submit to the Office of Attorney Ethics quarterly reconciliations of his attorney trust accounts prepared by a certified public accountant approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
*408ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.